 1
 2
 3                                                                  JS-6

 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12   GIOVANY SANTIAGO ENRIQUEZ, )             Case No. CV 19-3033 PA (FFM)
                                )
13                Petitioner,   )
                                )             JUDGMENT
14        v.                    )
                                )
15   C. KOENIG,                 )
                                )
16                Respondent.   )
                                )
17
18         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is dismissed with prejudice.
21
22   DATED: January 28, 2020
23
24                                                    PERCY ANDERSON
                                                    United States District Judge
25
26
27
28
